                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:17-cr-241-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
MICHAEL JEROME WILLIAMS,               )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 28), and on Defendant’s Motion to Appoint Counsel,

(Doc. No. 30). The Government opposes the motion based in part based on Defendant’s failure to

exhaust administrative remedies.

       By its terms, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes criminal defendants to request

compassionate release from imprisonment based on “extraordinary and compelling reasons.” But

before doing so, they must at least ask the Bureau of Prisons to do so on their behalf and give the

Bureau thirty days to respond. See United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Here,

because Defendant has failed to show he exhausted administrative remedies provided by the

Bureau, the Court declines to exercise any discretion it may have to modify his term of

imprisonment at this time. See, e.g., United States v. Vigna, No. 16-CR-786, 2020 WL 1900495,

at *6 (S.D.N.Y. Apr. 17, 2020) (declining to address the exhaustion question and requiring a

defendant to file a compassionate release request with the Bureau).

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 28), is DENIED. Furthermore, Defendant’s Motion to

                                                1

      Case 3:17-cr-00241-MOC-DCK Document 36 Filed 01/06/21 Page 1 of 2
Appoint Counsel, (Doc. No. 30), is also DENIED, as he has no constitutional right to counsel on

a motion for reduction in sentence.

                                           Signed: January 6, 2021




                                              2

      Case 3:17-cr-00241-MOC-DCK Document 36 Filed 01/06/21 Page 2 of 2
